Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Keith Waugh appeals the district court’s orders dismissing without prejudice his civil rights complaint against the Defendant, and denying his self-styled mo*177tions to alter judgment and to set aside order to dismiss without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. Waugh v. Southeastern Gun Co., No. 8:11-cv-01741-AW (D. Md. July 15, 2011; Aug. 15, 2011; Sept. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.